Citation Nr: 0323628	
Decision Date: 09/11/03    Archive Date: 09/23/03	

DOCKET NO.  98-16 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation for a disability of the right 
ankle under the provisions of 38 U.S.C.A. § 1151 (West 2002).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri that denied the benefit sought on 
appeal.  The veteran, who had active service from January 
1977 to May 1977, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  In 
October 2000 the Board returned this case to the RO for 
additional development, and the case was subsequently 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In June 1986 the veteran sustained a trimalleolar 
fracture of the right ankle and underwent an open reduction 
and internal fixation of the fracture at a VA Medical Center 
(VAMC).

3.  The veteran is not shown to have any additional 
disability as a result of VA treatment performed in June 
1986.  


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for additional right ankle disability as a result of 
treatment performed by the VA have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103(A), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.358 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, in pertinent part, that 
VA shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) did not 
apply retroactively, and overruled both Holliday and Karnas 
to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  
The Board notes that the VCAA became law in November 2000 and 
that the veteran filed his claim for VA benefits in March 
1999; that claim remains pending before VA.  Thus, to the 
extent that the Kuzma case may be distinguished from the 
instant case because of the finality of the Board decision in 
Kuzma at the time of the November 2000 VCAA enactment date, 
the Board finds that such provisions of the VCAA are 
applicable to this pending appeal.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate a claim.  Collectively, the rating decision, as 
well as the Statement of the Case and the Supplemental 
Statement of the Case issued in connection with the veteran's 
appeal have notified him of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied.  In addition, a letter to the veteran dated in April 
2003 specifically informed the veteran of the VCAA, including 
the division of responsibilities between the VA and the 
veteran in obtaining evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
all VA medical records dated from the time of the June 1986 
surgery to the present date are associated with the claims 
file.  Also, the RO obtained a medical opinion regarding the 
medical question presented in this case.  Lastly, the veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the veteran's claim.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  
Accordingly, the case is ready for appellate review.  


Background & Evidence

VA medical records include records of a hospitalization of 
the veteran in June 1986.  At that time the veteran was 
admitted after falling off a ladder landing on his right 
ankle days prior to the admission.  It was noted that the 
veteran had been unable to walk since.  During the 
hospitalization the veteran underwent an open reduction and 
internal fixation for a trimalleolar fracture of the right 
ankle.  An X-ray of the right ankle taken in November 1986 
showed the fracture lines were not visible and the ankle 
mortise appeared normal.  

VA medical records also include an outpatient record dated in 
August 1994.  At that time the veteran related a history of a 
1986 fracture of the right ankle that was repaired with a 
steel plate and six screws.  The veteran reported that he was 
trying to get into a car and felt a sharp pain in the ankle 
three weeks ago and that the pain was becoming worse.  On 
examination the right ankle compared to the left was swollen.  
The diagnostic impression following the examination was post 
fracture arthralgia.

A VA outpatient treatment record dated in April 1995 shows 
the veteran was involved in a motor vehicle accident that 
evening.  He had complaints of pain in multiple joints after 
hitting the window and steering wheel.  No complaints 
pertaining to the right ankle were recorded.  An outpatient 
treatment record dated in July 1995 shows the veteran was 
seen requesting a statement to take to a local drugstore 
indicating that a right ankle brace was medically necessary.  
In June 1996 the veteran was hospitalized for removal of his 
right ankle hardware.  Upon admission it was noted that the 
veteran had broke his right ankle nine years ago and that he 
had subsequently developed pain in his right ankle over the 
hardware as well as cold intolerance during the winter.  The 
veteran underwent uncomplicated hardware removal of the 
lateral plate and medial malleolus screw.  The veteran 
tolerated the procedure well without complications.  He was 
discharged to home in stable condition.

A report of a VA examination performed in February 1998 shows 
the veteran reported that he had broke his right ankle in 
1986 and that in 1995 he had reinjured the foot.  He reported 
that since the screws were removed he had had decreasing 
endurance and decreasing mobility.  Following the physical 
examination the diagnosis was a history of right ankle 
fracture with arthritic spur of the lower fibula and 
arthritic changes of the medial malleolus causing function 
limitation and chronic pain.

A VA Form 21-4138 (Statement in Support of Claim) from the 
veteran dated in February 1999 shows the veteran related that 
he broke his right ankle in 1986 and that the ankle was 
repaired at a VAMC with a 5-inch plate and five pins in one 
bone and a single pin in another bone.  He related that the 
plate and pins and the single pin were never taken out and 
that he complained several times about ankle pain and 
specifically asked if the plate and pin should be taken out.  
He was informed that they would not be taken out.  He 
reported that he continued to have pain in his ankle over the 
next 10 years.  The veteran related that he was involved in a 
motor vehicle accident in 1995 and that the attending 
physician discovered the plate and pins in his ankle and 
stated that they should never have been left in the ankle.  
The veteran indicated that in 1996 the plate and pins were 
removed.  The veteran concluded that because the plate and 
pins were not removed after one year, as they should have 
been, the surgery to remove the hardware was much more 
serious than it should have been.  The veteran asserted that 
the negligence of the hospital in not removing the hardware 
when it should have been removed resulted in permanent and 
irreparable damage to his right ankle.  

In March 2003 the veteran's claims file was reviewed by a VA 
orthopedist.  The examiner reviewed medical records 
pertaining to the veteran's June 1986 surgery as well as 
subsequently dated VA medical records.  The physician noted 
that when the veteran was seen on two occasions in March 1989 
the veteran's gait was normal.  Following the review the 
physician stated that it appeared that the treatment of the 
veteran's initial ankle fracture was well within the 
standards of care for this type of injury.  He indicated that 
there was certainly no evidence of improper treatment.  The 
physician also noted that it was not until about nine years 
following the surgery before the veteran began to complain of 
problems with his ankle, at which time the hardware was 
removed.  The examiner commented that the routine removal of 
hardware is no longer advocated and that pins, plates and 
screws were now removed only if they were symptomatic.  He 
explained that the risk of complications following removal of 
asymptomatic hardware far outweighed the risk of leaving 
asymptomatic hardware in place.  Therefore, there was no 
reason to believe that the hardware should have been removed 
prior to when it was removed.  He also commented that the 
heterotopic calcifications noted between the distal tibia and 
fibula was totally unrelated to the surgical intervention and 
that it most likely represented a tear of the distal 
tibiofibular syndesmosis at the time of the original 
fracture.  In conclusion, it was the opinion of the physician 
that the veteran's right ankle disability is due to the 
natural progress of the injury and was totally unrelated to 
the treatment the veteran received.  The surgeons who took 
care of the veteran's right ankle well exceeded the standard 
of care required for this type of injury.  



Law & Analysis

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.  For claims filed after January 1, 1997, a claimant 
is required to show fault or negligence in medical treatment.  
For claims filed prior to January 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of 
statute was plain and did not require showing of fault).  
Since the veteran filed his claim after that date, he must 
show some degree of fault, and more specifically, that the 
proximate cause of his disability was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
medical care or was an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a)(1).  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, not merely coincidental therewith.  The mere fact 
of aggravation alone will not suffice to make a disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the expressed or implied consent 
of the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 3.358(c).  

With this guidance in mind, the Board finds that the veteran 
has not demonstrated that he has additional disability 
resulting from right ankle surgery he underwent in June 1986.  
VA medical records clearly show that the veteran underwent an 
open reduction and internal fixation of a trimalleolar 
fracture of the right ankle in June 1986, but subsequent 
records failed to show any additional disability resulting 
from that surgery.  Indeed, VA medical records do not appear 
to contain any complaints, treatment or diagnosis pertaining 
to the right ankle until August 1994 over eight years 
following the June 1986 surgery.  At that time the veteran 
described experiencing a sharp pain in the right ankle three 
weeks prior to the visit as he was trying to get into a motor 
vehicle.  VA medical records document complaints associated 
with the right ankle subsequent to that date, and the veteran 
underwent removal of right ankle hardware in June 1996.  

The veteran contends that he has additional right ankle 
disability as a result of the June 1986 surgery.  
Specifically, he asserts that the hardware used to repair the 
right ankle should have been removed approximately one year 
following the surgery and that the failure to do so made the 
surgery in June 1996 more difficult and resulted in 
additional disability.  However, the veteran has submitted no 
medical evidence to substantiate his contentions.  
Nevertheless, the RO obtained an opinion from a VA 
orthopedist to investigate the likelihood or plausibility of 
the veteran's contentions.  

Unfortunately, the VA orthopedist who reviewed the veteran's 
claims file in March 2003 did not offer an opinion that was 
supportive of the veteran's contentions.  That physician 
indicated that the treatment the veteran received in June 
1986 was well within the standards of care for that type of 
injury and that there was no evidence of improper treatment.  
He also indicated that routine removal of the hardware was no 
longer advocated or performed without symptomatology 
indicating a need to do so because the risks of complications 
following removal of asymptomatic hardware far outweighed the 
risks of leaving the hardware in place.  While the examiner 
noted the presence of heterotopic calcification between the 
distal tibia and fibula, it was the opinion of the examiner 
that the veteran's right ankle disability was due to the 
natural progress of the injury and was totally unrelated to 
the treatment he received. 

Thus, the record before the Board contains absolutely no 
medical evidence to substantiate the veteran's contentions 
that he has additional disability as a result of right ankle 
surgery performed in June 1986, or his assertion that the 
hardware utilized to repair the ankle was left in place too 
long and thus resulted in additional disability when the 
hardware was eventually removed.  Simply put, there is no 
evidence that the veteran currently suffers from a right 
ankle disability that was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
medical care for the veteran's right ankle, or was an event 
not reasonably foreseeable.  The opinion from the VA 
orthopedist in March 2003 is consistent with this analysis.  
As noted above, the VA orthopedist concluded that the 
veteran's current right ankle disability was due to the 
natural progress of the injury and was totally unrelated to 
the treatment the veteran received.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for compensation 
under 38 U.S.C.A. § 1151 based on VA treatment for the right 
ankle fracture.  Accordingly, the Board concludes that 
compensation for additional disability of the right ankle is 
not warranted.




ORDER

Compensation for disability of the right ankle under the 
provisions of 38 U.S.C.A. § 1151 is denied.  



____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

